UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-K [X] Annual report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2009 or [] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-31898 PINNACLE AIRLINES CORP. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 03-0376558 (I.R.S. Employer Identification No.) 1689 Nonconnah Blvd, Suite 111 Memphis, Tennessee (Address of principal executive offices) 38132 (Zip Code) 901-348-4100 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class: Name of each exchange on which registered: Common Stock, $.01 par value Nasdaq Global Select Market Securities registered pursuant to section 12 (g) of the Act: None Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes[ ] No[X] Indicate by check mark whether the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes[ ] No[X] Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X] No[ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding twelve months (or for such shorter period that the registrant was required to submit and post such files). Yes[ ] No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [ X ] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[ ] No[X] The aggregate market value of the voting and non-voting common equity stock held by non-affiliates of the registrant was $48 million as of June 30, As of February 22, 2010, 18,556,328 shares of common stock were outstanding. Documents Incorporated by Reference Certain information called for by Part III of Form 10-K is incorporated by reference to the Proxy Statement for our 2010 Annual Meeting of Stockholders to be filed with the Commission within 120 days after December 31, 2009. TABLE OF CONTENTS Part I Forward-Looking Statements 4 Item 1. Business 4 Our Company 4 Operating Platforms 5 Competition and Economic Conditions 5 Industry Overview 6 Our Operating Contracts 7 Pinnacle’s Agreements with Major Airlines 9 Colgan’s Agreements with Major Airlines 11 Employees 13 Aircraft Maintenance 14 Training 14 Safety 15 Insurance 15 Regulations 15 Seasonality 16 Website 16 Item 1A. Risk Factors 17 Item 1B. Unresolved Staff Comments 21 Item 2. Properties 22 Flight Equipment 22 Facilities 22 Item 3. Legal Proceedings 23 Environmental Matters 23 Regulatory Matters 23 Item 4. Submission of Matters to a Vote of Security Holders 23 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 24 Performance Graph 25 Item 6. Selected Financial Data 26 2 TABLE OF CONTENTS (Continued) Part II (Continued) Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Overview and Outlook 30 Results of Operations 33 Consolidated and Segmented Results of Operations 34 Liquidity and Capital Resources 47 Significant Accounting Policies and Critical Estimates 51 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 55 Commodity Price Risk 55 Interest Rate Risk 55 Item 8. Financial Statements and Supplementary Data 56 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 95 Item 9A. Controls and Procedures 95 Item 9B. Other Information 97 Part III Item 10. Directors and Executive Officers of the Registrant 98 Item 11. Executive Compensation 98 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 98 Item 13. Certain Relationships and Related Transactions 98 Item 14. Principal Accountant Fees and Services 98 Part IV Item 15. Exhibits and Financial Statement Schedules 99 SIGNATURES 100 3 Forward-Looking Statements Certain statements in this Annual Report on Form 10-K (or otherwise made by or on the behalf of Pinnacle Airlines Corp.) contain various forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, Section 21E of the Securities Act of 1934, as amended (the “Exchange Act”) and the Private Securities Litigation Reform Act of 1995.Such statements represent management's beliefs and assumptions concerning future events. When used in this document and in documents incorporated by reference, forward-looking statements include, without limitation, statements regarding financial forecasts or projections, our expectations, beliefs, intentions or future strategies that are signified by the words "expects", "anticipates", "intends", "believes" or similar language. These forward-looking statements are subject to risks, uncertainties and assumptions that could cause our actual results and the timing of certain events to differ materially from those expressed in the forward-looking statements. All forward-looking statements included in this Report are based solely on information available to us on the date of this Report.We assume no obligation to update any forward-looking statement. Many important factors, in addition to those discussed in this Report, could cause our results to differ materially from those expressed in the forward-looking statements. Some of the potential factors that could affect our results are described in Item 1A Risk Factors and in Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations under “Overview and Outlook.”In light of these risks and uncertainties, and others not described in this Report, the forward-looking events discussed in this Report might not occur, might occur at a different time, or might cause effects of a different magnitude or direction than presently anticipated. Part I Item 1. Business Pinnacle Airlines Corp. and its wholly owned subsidiaries, Pinnacle Airlines, Inc. and
